74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roy David PILKENTON, Plaintiff-Appellant,v.David K. SMITH, Warden;  Doctor Rostrafenski, Psychologist;Louise Dixon, Medical Department Supervisor;Elizabeth Wagner, LPN;  Amy Wooten, LPN,Defendants-Appellees.
No. 95-7366.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Roy David Pilkenton, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Leigh Thompson Hanes, Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment as a matter of law for the Defendants after a bench trial on Appellant's 42 U.S.C. Sec. 1983 (1988) claim that they were deliberately indifferent to his serious medical needs.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Pilkenton v. Smith, No. CA-94-116-R (W.D.Va. Aug. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED